 

Exhibit 10.39

BridgeBio Pharma, Inc.

Director Compensation Policy

The purpose of this Director Compensation Policy (the “Policy”) of BridgeBio
Pharma, Inc., a Delaware corporation (the “Company”), is to provide a total
compensation package that enables the Company to attract and retain, on a
long-term basis, high-caliber directors who are not serving as the Chief
Executive Officer of the Company (“Outside Directors”).  This Policy will become
effective as of the date of its adoption by the Company’s Board of Directors
(the “Effective Date”). In furtherance of the purpose stated above, all Outside
Directors shall be paid compensation for services provided to the Company as set
forth below:

 

I.

Cash Retainers

Annual Retainer for Board Membership:  $50,000 for general availability and
participation in meetings and conference calls of our Board of Directors.  No
additional compensation for attending individual Board meetings, serving on
committees of the Board of Directors or attending committee meetings.

All cash retainers will be paid quarterly, in arrears, or upon the earlier
resignation or removal of the Outside Director.  Cash retainers owing to Outside
Directors shall be annualized, meaning that with respect to directors who join
the Board of Directors during the calendar year, such amounts shall be pro-rated
based on the number of calendar days served by such director.

 

II.

Equity Retainers

All grants of equity retainer awards to Outside Directors pursuant to this
Policy will be automatic and nondiscretionary and will be made in accordance
with the following provisions:

(a)Value.  For purposes of this Policy, “Value” means with respect to (i) any
award of stock options the grant date fair value of the option (i.e.,
Black-Scholes Value) determined in accordance with the reasonable assumptions
and methodologies employed by the Company for calculating the fair value of
options under ASC 718; and (ii) any award of restricted stock and restricted
stock units the product of (A) the average closing market price of one share of
the Company’s common stock as reported on the Nasdaq Global Select Market (or
such other market on which the Company’s common stock is then principally
listed) over the 20 trading days ending on the [last] day [of the month]
immediately prior to [the month of] the grant date, and (B) the aggregate number
of shares pursuant to such award.

(b)Revisions.  The Compensation Committee in its discretion may change and
otherwise revise the terms of awards to be granted under this Policy, including,
without limitation, the number of shares subject thereto, for awards of the same
or different type granted on or after the date the Compensation Committee
determines to make any such change or revision.  



ACTIVE/98698788.9  

 

 



--------------------------------------------------------------------------------

 

(c)Sale Event Acceleration.  In the event of a Sale Event (as defined in the
Company’s 2019 Stock Option and Incentive Plan (as amended from time to time,
the “2019 Plan”)), the equity retainer awards granted to Outside Directors
pursuant to this Policy shall become 100% vested and exercisable.

(d)Initial Grant. Upon initial election to the Board of Directors, each new
Outside Director will receive an initial, one-time grant of a non-statutory
stock option (the “Initial Grant”) with a Value of $1,200,000, with an exercise
price per share equal to the closing price of a share of the Company’s common
stock on the date of grant and a term of ten years, that vests in three equal
annual installments over three years; provided, however, that all vesting ceases
if the director resigns from the Company’s Board of Directors or otherwise
ceases to serve as a director, unless the Board of Directors determines that the
circumstances warrant continuation of vesting.    

(e)Annual Grant. On the date of the Company’s Annual Meeting of
Stockholders,  each Outside Director who will continue as a member of the Board
of Directors following such Annual Meeting of Stockholders and who has not
received an Initial Grant in the same calendar year will receive a grant of a
non-statutory stock option on the date of such Annual Meeting (the “Annual
Grant”) with a Value of $1,200,000, with an exercise price per share equal to
the closing price of a share of the Company’s common stock on the date of grant
and a term of ten years, that vests in three equal annual installments over
three years; provided, however, that all vesting ceases if the director resigns
from the Company’s Board of Directors or otherwise ceases to serve as a
director, unless the Board of Directors determines that the circumstances
warrant continuation of vesting.  

 

III.

Expenses

The Company will reimburse all reasonable out-of-pocket expenses incurred by
Outside Directors in attending meetings of the Board of Directors or any
Committee thereof.

 

IV.

Maximum Annual Compensation

The aggregate amount of compensation, including both equity compensation and
cash compensation, paid to any Outside Director in a calendar year period shall
not exceed $1,250,000 (or such other limits as may be set forth in Section 3(b)
of the 2019 Plan or any similar provision of a successor plan).  For this
purpose, the “amount” of equity compensation paid in a calendar year shall be
determined based on the grant date fair value thereof, as determined in
accordance with ASC 718 or its successor provision, but excluding the impact of
estimated forfeitures related to service-based vesting conditions.

Date Policy Approved: December 12, 2019



ACTIVE/98698788.9  

 

 

